 1                                                     THE HONORABLE JAMES L. ROBART
 2
 3                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT SEATTLE
 5
     UNITED STATES OF AMERICA,                     )   No. CR 18-0091JLR
 6                                                 )
                     Plaintiff,                    )
 7                                                 )   ORDER GRANTING DEFENSE
               v.                                  )   UNOPPOSED MOTION TO EXTEND
 8                                                 )   VOLUNTARY SURRENDER DATE
     JAMIE GUHLKE,                                 )
 9                                                 )
                     Defendant.                    )
10                                                 )
11          This Court has considered the Defense Unopposed Motion to Extend Voluntary
12   Surrender Date, and the record in this case. The Court finds that granting the requested
13   extension is appropriate based upon Ms. Guhlke’s medical condition and that the
14   interests of justice will be served by granting the defense motion. It is, therefore:
15          ORDERED that Jamie Guhlke’s Unopposed Motion to Extend the Date for
16   Voluntary Surrender is GRANTED.
17          IT IS FURTHER ORDERED that Ms. Guhlke’s self-surrender date shall be
18   extended to October 1, 2019, at the Federal Detention Center in SeaTac, Washington.
19   No further extensions will be granted.
20          DONE this 20th day of June, 2019.
21
22                                                       A
                                                         The Honorable James L. Robart
23
                                                         U.S District Court Judge
24   Presented by:

25   s/ Vanessa Pai-Thompson
     Vanessa Pai-Thompson
26
     Assistant Federal Public Defender

       ORDER GRANTING DEFENSE UNOPPOSED                           FEDERAL PUBLIC DEFENDER
       MOTION TO EXTEND VOLUNTARY                                    1601 Fifth Avenue, Suite 700
       SURRENDER DATE                                                  Seattle, Washington 98101
       (USA v. Jamie Guhlke; CR18-91JLR) - 1                                      (206) 553-1100
